                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARY E. CAMPBELL,                            )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 18-cv-1153-DGW
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

WILKERSON, Magistrate Judge:

      Before the Court is the parties’ Joint Motion to Award Attorney’s Fees and

Expenses. (Doc. 35).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $4,500.00.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees and expenses pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412(d)(1)(B). The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses, but not costs, that may

have been payable to plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412.

      The parties’ Joint Motion (Doc. 35) is GRANTED. The Court awards plaintiff



                                         1
the sum of $4,500 (four thousand, five hundred dollars) for attorney fees and

expenses pursuant to the Equal Access to Justice Act.           These funds shall be

payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010).            See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, in accordance

with the parties’ agreement, any part of the award that is not subject to set-off to pay

plaintiff’s pre-existing debt to the United States shall be made payable to plaintiff’s

attorney pursuant to the EAJA assignment previously executed by plaintiff and

counsel.

      IT IS SO ORDERED.

      DATE:     September 6, 2019.



                                        DONALD G. WILKERSON
                                        U.S. MAGISTRATE JUDGE




                                           2
